Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00477-CV

                                  Matthew D. WHITMIRE,
                                         Appellant

                                              v.

              Joyce GUERRA, Vicky Barrow, Billie Harris and Rosalina Smith,
                                     Appellees

                 From the 278th Judicial District Court, Walker County, Texas
                                   Trial Court No. 26,139
                       Honorable Kenneth H. Keeling, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 22, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice